F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                         OCT 13 1998
                    UNITED STATES COURT OF APPEALS

                                 TENTH CIRCUIT                        PATRICK FISHER
                                                                             Clerk


 SAMUEL J. WILDER,

               Plaintiff - Appellant,                   No. 98-5120
          v.                                         (N.D. Oklahoma)
 SALVATION ARMY, sued as: The                     (D.C. No. 97-CV-93-B)
 Salvation Army (dormitory supervisor
 Buddy Campbell) - Buddy Campbell,

               Defendant - Appellee.


                            ORDER AND JUDGMENT *


Before ANDERSON, McKAY, and LUCERO, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      This case is before us on Samuel Wilder’s motion for leave to proceed

without prepayment of costs or fees in order to appeal the dismissal of his action

against the Salvation Army and others in which he alleges that his civil rights

were violated because the defendant defamed him, withheld some personal

effects, and violated the RICO statute. This matter has been before us once

before without success in Appeal No. 97-5227.

      In addition to the claims referred to above, Mr. Wilder claims various

errors with respect to his motion filed under Fed. R. Civ. P. 60(b), failure to

appoint counsel, failure to consolidate with another action, failure to stay the

proceedings, failure to permit discovery, and so on.

      Substantially for the reasons set forth in the orders of the district court filed

March 24, 1998, and June 12, 1998, and based upon our own review of the file,

we conclude that this action and appeal are frivolous. Accordingly, Mr. Wilder’s

motion to proceed in forma pauperis is denied, all pending motions are denied,

and this appeal is DISMISSED. The mandate shall issue forthwith.

                                                ENTERED FOR THE COURT



                                                Stephen H. Anderson
                                                Circuit Judge




                                          -2-